I concur in the well considered opinion of this court and write separately only to once again revisit the incredulity of the language of the tolling provisions attached to the Statute of Limitations, i.e. R.C. 2305.15(A). The Ohio Legislature was given a clarion call to reexamine the issue of whether it really meant what it plainly said in R.C. 2305.15(A), or whether, as argued by Justice Celebrezze, in Wetzel v. Weyant, supra, they intended to protect a timely, vigilant claimant where the tortfeaser frustrated the efforts to gain personal service of process by absconding, concealing, or secreting himself from the reach of the law. I would respectfully invite the Ohio Legislature to take a new, fresh look at this old statute in the context of the culture in which we now reside — a culture that is increasingly mobile.